Citation Nr: 0929329	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.	Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

5.	Entitlement to service connection for a chronic skin 
disorder, to include as due to an undiagnosed illness due 
to Gulf War service.

6.	Entitlement to service connection for a chronic 
gastrointestinal disorder, to include as due to an 
undiagnosed illness due to Gulf War service.

7.	Entitlement to service connection for a chronic 
respiratory disorder, to include as due to an undiagnosed 
illness due to Gulf War service.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had honorable active military service from August 
1984 to May 1987 and from December 1990 to September 1991.  
He also had active service from January 2000 to January 2008.  
In a May 2009 Administrative Decision, the Regional Office 
(RO) considered evidence from the service department and 
concluded that the veteran's period of service from January 
2000 to January 2008 was characterized as dishonorable for VA 
benefits purposes.  38 C.F.R. § 3.12 (2008).  There has been 
no appeal of this Administrative Decision.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


The issues of entitlement to service connection for PTSD, an 
acquired psychiatric disorder, a chronic skin disorder, a 
chronic gastrointestinal disorder and a chronic respiratory 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested during a period 
of qualifying active service or within one year of 
discharge from such service, and any current bilateral 
hearing loss is not otherwise etiologically related to 
such qualifying service.

2.	Recurrent tinnitus was not manifested during a period of 
qualifying active service and any current tinnitus is not 
otherwise etiologically related to such qualifying active 
service.


CONCLUSION OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by qualifying active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(a), 3.12 
(2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
qualifying active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.12 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2005.  
The RO's October 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records and reports 
relating to the claims of hearing loss and tinnitus 
identified by the Veteran have also been obtained, as have 
Social Security Administration (SSA) disability records.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded VA examinations for his hearing loss and 
tinnitus in November 2004 and November 2005.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

With regard to the November 2004 VA audiological examination, 
the Board observes that the examiner did not provide an 
opinion as to etiology of the veteran's hearing loss 
disability.  However, the Board determines that obtaining a 
medical opinion is not necessary.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease. Id.; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With regards to the 
November 2004 VA audiological examination, the examination 
report indicates that the Veteran did not then suffer a 
hearing loss disability for VA purposes in either ear.  As no 
current disability was noted at the November 2004 VA 
examination, an etiological opinion was not necessary with 
respect to this examination.  See McLendon, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110,  1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12 (2008).  In the instant case, the veteran's DD Form 
214 for the period January 2000 to January 2008 indicates his 
character of service as bad conduct.  As noted in the 
INTRODUCTION above, the RO issued an administrative decision 
in May 2009 regarding the period of service from January 2000 
to January 2008, indicating that this period was 
characterized as dishonorable for VA purposes, and the 
veteran has not disputed this determination.  Consequently, 
the Board's decision regarding the claim of service 
connection is affected by this characterization.  In other 
words, only the period of service from August 1984 to May 
1987 and from December 1990 to September 1991 is considered 
qualifying service for the purpose of this service connection 
claim.  38 C.F.R. § 3.12. 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts he suffers from bilateral hearing loss 
and recurrent tinnitus as a result of in-service acoustic 
trauma.  Specifically, he contends that he was subjected to 
artillery battery and cannon fire during service.

Initially, the Board notes that certain chronic disabilities, 
including organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

The Board observes that while the report of a November 2004 
VA audiology examination indicates the veteran does not 
currently suffer bilateral hearing loss for VA purposes, an 
October 2004 audiological evaluation report from San Juan 
Regional Medical Center notes moderately severe to severe 
mixed hearing loss bilaterally.  As such, the Board finds the 
Veteran currently suffers a bilateral hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Furthermore, the 
November 2004 VA examination indicates the veteran currently 
suffers from recurrent tinnitus.

Service treatment records for the Veteran's qualifying 
periods of service indicate he was provided an audiometric 
evaluation prior to separation from service, in May 1991.  On 
examination pending service discharge, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
20
0

Speech recognition ability was not reported.  His ears and 
drums were normal.  Although there is a note that the Veteran 
was routinely exposed to hazardous noise, there were no 
findings or complaints pertaining to hearing loss or 
recurrent tinnitus.  Furthermore, the Board notes the Veteran 
denied a history of hearing loss in a May 1991 Report of 
Medical History.  As such, a hearing loss disability for VA 
purposes was not noted upon service discharge.  See 38 C.F.R. 
§ 3.385.

In addition, the Veteran was provided an audiological 
evaluation prior to his entrance to active duty in January 
2000.  In this regard, a January 2000 reference audiogram 
notes the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
0
LEFT
0
0
5
15
-5

Again, speech recognition ability was not reported.  An April 
1999 Report of Medical Examination indicates his ears and 
drums were normal.  Further, an April 1999 Report of Medical 
History, signed and completed by the Veteran, indicates the 
Veteran then denied a history of hearing loss.  

Further review of the Veteran's service treatment records 
reflects medical evidence of a significant bilateral hearing 
loss in October 2003.  In this regard, the Board notes the 
Veteran was placed on a physical profile due to his poor 
hearing.  However, the Board observes such manifestation of 
the Veteran's hearing loss disability occurred during the 
Veteran's dishonorable period of service.  As such, these 
records indicating a hearing loss disability in October 2003 
may not serve as evidence in support of the Veteran's service 
connection claim.  See 38 C.F.R. § 3.12.  

Furthermore, there is no evidence of record to indicate the 
veteran complained of or was diagnosed with a hearing loss 
disability until October 2003 or recurrent tinnitus prior to 
November 1998.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  While the veteran 
claims to have suffered from tinnitus since his separation 
from service in 1991 (see June 2009 Board hearing 
transcript), the Board observes that the veteran himself 
reported only a two-year history of tinnitus in a November 
1998 audiology treatment note.  The Board finds that the 
contemporaneous records far outweigh the veteran's recent 
statements concerning suffering from tinnitus since 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

In addition, there is no evidence that the veteran suffered 
from sensorineural hearing loss within one year of separation 
from a qualified period of active duty service.  Thus, the 
presumption of service connection does not apply.  See 
38 C.F.R. §§ 3.307, 3.309(a).

As noted above, the veteran was provided a VA audiological 
examination in November 2004.  However, as the Veteran did 
not then demonstrate a hearing loss disability for VA 
purposes, no etiological opinion was offered.  With respect 
to tinnitus, a second VA examination was performed in 
November 2005.  After examining the veteran and the claims 
folder, the VA examiner opined that it is less likely than 
not that the veteran's current recurrent tinnitus is related 
to in-service noise exposure.  In this regard, the VA 
examiner noted several audiograms that indicate nonorganic 
behavior as well as the lack of complaints of tinnitus in 
service treatment records.

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability or recurrent tinnitus 
during a period of qualifying active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current bilateral hearing loss and tinnitus and his 
in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his current bilateral hearing loss or tinnitus 
is the result of his active service.  In addition, the 
negative VA examiner's opinion with respect to tinnitus and 
the length of time between the veteran's separation from 
qualifying active service and first complaints of hearing 
loss and tinnitus weighs against the veteran's claim.  
Finally, as bilateral hearing loss did not manifest to a 
compensable degree within one year of discharge from a 
qualifying period of service, the presumption of service 
connection does not apply in the instant case.

Finally, the Board acknowledges that the veteran himself has 
claimed his current hearing loss and tinnitus arise from his 
active service.  However, as noted above, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.


REMAND

The Veteran asserts entitlement to service connection for 
posttraumatic stress disorder (PTSD) and an acquired 
psychiatric disorder other than PTSD.  He also contends 
service connection is warranted for a chronic skin disorder, 
chronic gastrointestinal disorder and chronic respiratory 
disorder, each as due to an undiagnosed illness due to Gulf 
War service.

With respect to PTSD, the Board observes the Veteran stated 
he began PTSD counseling at the Albuquerque VAMC in 
approximately May 2009.  Also, with respect to the 
gastrointestinal disorder, the Veteran indicated he recently 
underwent surgery due to this condition in April 2009 at the 
Phoenix VAMC.  The Board notes these records have not been 
made part of the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified possible outstanding VA records pertinent to the 
veteran's current claims on appeal, VA must undertake efforts 
to acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

With respect the Veteran's claim for service connection for 
an acquired psychiatric disorder, the Board observes the 
Board observes a March 2005 VA treatment records diagnoses 
the Veteran with a cognitive disorder not otherwise 
specified.  Further, the VA psychologist noted a likely 
etiology consistent with symptoms observed in Persian Gulf 
War Syndrome cluster characteristics.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, the Veteran has been diagnosed 
with a cognitive disorder possibly related to his service in 
the Persian Gulf.  As such, As such, the Board is satisfied 
that the evidence of record requires VA to assist the veteran 
by providing a VA examination and opinion.

Finally, the Board observes the Veteran has claimed he 
suffers from chronic symptoms, including a skin rash, 
gastrointestinal condition and respiratory condition, as due 
to an undiagnosed illness due to his service in the Gulf War.  
VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  If there is a diagnosis for the 
claimed disability, it is not an undiagnosed illness and the 
claim will be evaluated under the usual provisions for 
service connection.  Id.

The Veteran has reported symptoms of a recurring skin rash, a 
gastrointestinal disorder and respiratory disorder.  An 
October 2005 VA Gulf War examination report reflects the 
Veteran suffers a skin disorder that is likely tinea 
versicolor, symptoms of dyspnea at rest, with no evidence of 
a respiratory disorder, and gastrointestinal symptoms of 
unknown cause.  Reviewing the evidence of record, the Board 
is unclear as to whether the Veteran's reported symptoms are 
chronic in nature and, if so, whether they are attributable 
to a diagnosed illness.  As such, further evidentiary 
development, specifically a VA examination, is warranted 
prior to a Board decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Obtain all outstanding VA treatment 
records and reports from the Phoenix and 
Albuquerque VAMCs.  Specifically, records 
related to PTSD counseling at the 
Albuquerque VAMC and a gastrointestinal 
surgery at the Phoenix VAMC should be 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	Following the above, schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder.  The claims 
file, including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  All 
clinically indicated tests should be 
performed.  After reviewing the record and 
examining the veteran, the examiner should 
specify the nature of the veteran's 
current acquired psychiatric disorder and 
answer whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the veteran's current 
acquired psychiatric disorder is 
etiologically related to his active 
service, to include service in the Persian 
Gulf.  In this respect, the Board notes 
the Veteran's active service for the 
period January 2000 to January 2008 does 
not constitute qualified service for VA 
purposes.  

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
the claimed symptoms of a skin rash, 
gastrointestinal disorder and respiratory 
disorder.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to the following:  

i.	For each of the Veteran's claimed 
skin, gastrointestinal and 
respiratory symptoms, does the 
Veteran exhibit such symptoms that 
are considered chronic in nature?

ii.	For each of the Veteran's skin, 
gastrointestinal and respiratory 
symptoms that are found to be chronic 
in nature, are these symptoms 
attributable to a diagnosed illness?

iii.	For each of the Veteran's skin, 
gastrointestinal and respiratory 
symptoms that are chronic in nature 
and not attributable to a diagnosed 
illness, is there affirmative 
evidence that such undiagnosed 
illness was not incurred during 
active duty in the Southwest Asia 
Theater of operations?

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


